Citation Nr: 0333487	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-03 385	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for insulin dependent diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetic neuropathy, right lower extremity.

3.  Entitlement to a disability rating in excess of 20 
percent for diabetic neuropathy, left lower extremity.

4.  Entitlement to a compensable disability rating for 
periodontal disease.

5.  Entitlement to a disability rating in excess of 30 
percent for diabetic retinopathy, for period from February 5, 
1998 to February 4, 2001.

6.  Entitlement to a disability rating in excess of 90 
percent for diabetic retinopathy, for the period from 
February 5, 2001.

7.  Entitlement to an initial disability rating in excess of 
30 percent for renal insufficiency with hypertension, 
associated with insulin dependent diabetes mellitus, for the 
period from July 16, 1996 to October 9, 2001.

8.  Entitlement to an initial disability rating in excess of 
60 percent for renal insufficiency with hypertension, 
associated with insulin dependent diabetes mellitus, for the 
period from October 10, 2001 to January 1, 2002.

9.  Entitlement to an initial disability rating in excess of 
80 percent for renal insufficiency with hypertension, 
associated with insulin dependent diabetes mellitus, for the 
period from January 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
January 1968 and from September 1968 to December 1985.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1989 rating decision by the RO which 
granted an increased rating to 20 percent for diabetes 
mellitus with autonomic neuropathy and retinopathy.  The 
veteran appealed for a higher rating.  In that same decision, 
the RO denied the claim of service connection for impotence 
as secondary to the service-connected diabetes mellitus.  

In October 1990, the Board remanded the claim of service 
connection for impotence, as secondary to diabetes mellitus 
and the claim for an increased rating for diabetes mellitus 
with autonomic neuropathy and retinopathy, rated 20 percent 
disabling, to the RO for further development.  In September 
1992, the RO granted service connection for impotency.  
Therefore, this issue is no longer before the Board.  

The appeal also arises from a November 1997 rating decision 
by the RO which denied service connection for hypertension; 
denied an increased rating for peripheral neuropathy, right 
lower extremity, rated 10 percent disabling; denied an 
increased rating for peripheral neuropathy, left lower 
extremity, rated 10 percent disabling; denied a compensable 
rating for periodontal disease; and denied an increased 
rating for diabetes mellitus with autonomic neuropathy and 
diabetic retinopathy, rated 40 percent disabling.

By rating decision dated in May 1998, the RO granted a 
separate rating for diabetic retinopathy and assigned a 30 
percent rating effective from February 1998 and a 90 percent 
rating, effective from February 2001.  The veteran continued 
to appeal for a higher rating.

The appeal further arises from an August 2002 RO rating 
decision which granted service connection for renal 
insufficiency with hypertension and assigned a 30 percent 
rating, effective from July 1996, a 60 percent rating, from 
October 2001 and an 80 percent rating from January 2002.  In 
that same rating decision, the RO granted separate increased 
ratings of 20 percent for peripheral neuropathy of the right 
and left lower extremities.  The veteran continued to appeal 
for higher ratings.

It appears that the veteran raised an additional claim of 
service connection for bursitis in May 1998.  This issue has 
not been developed or adjudicated for appellate review and is 
referred to the RO for appropriate action.

The Board observes that the veteran has an appeal pending in 
which he disputes the creation of a VA debt.  In December 
2000, the Board remanded to the RO, the issue as to whether a 
loan guaranty debt in the amount of $6,743.15 was properly 
created.  To date, the issue has not been returned to the 
Board for adjudication.  

The Board notes that in November 2002, the RO granted service 
connection for anemia as secondary to the service-connected 
diabetes mellitus.  The veteran filed a timely notice of 
disagreement and he was issued a statement of the case in May 
2003.  To date, a substantive appeal has not been received.  
The veteran should be advised that he has until November 27, 
2003 to either file a substantive appeal or to request an 
extension to file a substantive appeal.


REMAND

The veteran claims that higher ratings are warranted for his 
service-connected disabilities which are currently on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board observes that neither he nor his representative was 
issued any sort of notification of the VCAA and the effect it 
had on his claims on appeal.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions as it pertains to the issues 
currently on appeal.  

The veteran's diabetes mellitus has been evaluated under 
38 C.F.R. § 4.119 which governs ratings of the endocrine 
systems.  The veteran filed his claim for an increased rating 
for diabetes mellitus in May 1988 and since he filed his 
claim the rating provisions governing this disorder have been 
amended in June 1996. 

The United States Court of Veteran's Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  A review of the record does not indicate that the 
veteran's claim has been evaluated under the rating criteria 
effective prior to June 1996.

The Court has also stated that when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Here, the 
veteran has not had the opportunity to present arguments in 
light of the new rating criteria.

In July 2003, the veteran's claims were certified to the 
Board.  The veteran, in July 2003, submitted additional 
treatment records to the RO and the RO forwarded the records 
directly to the Board.  Although some of the records were 
duplicates, many of the records were new and had not been 
reviewed by the RO.  There is no waiver of the RO's 
consideration of this evidence.  When the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without obtaining a waiver from the 
appellant, it denies appellants "one review on appeal to the 
Secretary".  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
the case must remanded for consideration of the newly 
associated evidence.

With respect to the claim for an increased rating for 
peripheral neuropathy of the lower extremities, the Board 
notes that the veteran was last examined in February 1998.  
The Board finds that another examination is needed in order 
to determine the current severity of the veteran's service-
connected peripheral neuropathy of the lower extremities.

Turning to the claim for diabetic retinopathy, the Board 
notes that the most recent VA examination, December 2002, is 
inadequate for rating purposes.  With respect to the 
veteran's right eye only his uncorrected visual acuity was 
recorded.  38 C.F.R. § 4.75 provides that the eye examination 
should include uncorrected and corrected central visual 
acuity for distance and near, with record of the refraction.  
It further provides that the best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  The veteran should be 
provided with a VA eye examination which complies with 
38 C.F.R. § 4.75.

Lasting, the Board observes that the record does not clearly 
reflect the current severity of the veteran's diabetes 
mellitus which is currently rated 40 percent disabling.  The 
RO should schedule the veteran for an examination which is 
complete for rating purposes.

In light of the foregoing, additional development is 
necessary to fulfill the VA's duty to assist.  Accordingly, 
the case is REMANDED for the following actions:

1.  With respect to the claims for higher 
ratings for the service-connected insulin 
dependent diabetes mellitus, diabetic 
neuropathy of the right and left lower 
extremities, periodontal disease, 
diabetic retinopathy, and renal 
insufficiency with hypertension, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also inform the veteran 
and his representative of which portion 
of the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination by a physician in order to 
determine the nature and severity of the 
his service-connected diabetes mellitus.  
Send the claims folder to the examiner 
for review.  All indicated tests should 
be performed and all findings reported in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should also review the claims folder, 
along with the results of the 
examination, and render specific findings 
as to the following:

a.  List all complications of the 
veteran's diabetes mellitus and discuss 
the severity of each complication found.

b.  State whether the veteran has 
episodes of keoacidosis or hypoglycemic 
reactions, and if so have they 
necessitated hospital or outpatient 
treatment.  The frequency of such 
hospital or outpatient treatment should 
also be reported.

c.  State whether the veteran requires 
more than one daily injection of insulin, 
restricted diet, and regulation of 
activities.

d.  State whether the veteran has 
progressive loss of weight and strength 
due to diabetes mellitus

3.  The RO should schedule the veteran 
for a VA neurology examination to 
determine the current severity of his 
service-connected peripheral neuropathy 
of the lower extremities.  The claims 
folder should be provided to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
reported in detail.  The examiner should 
specifically state whether the service-
connected neuropathy of the lower 
extremities results in incomplete 
paralysis of the sciatic nerve which is 
moderately severe; severe, with marked 
muscular atrophy; or whether it results 
in complete paralysis of the sciatic 
nerve.

4.  The RO should also schedule the 
veteran for a VA ophthalmology 
examination to determine the current 
severity of the veteran's service-
connected diabetic retinopathy.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  In this regard, the eye 
examination should include uncorrected 
and corrected central visual acuity for 
distance and near, with record of the 
refraction.  It should also provide the 
best distant vision obtainable after best 
correction by glasses. 

5.  The RO must evaluate the claim for an 
increased rating for diabetes mellitus 
under the criteria prior to and effective 
from June 1996.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case, which includes 
evidence submitted in July 2003, as well 
as any newly associated evidence.  
Thereafter, they must be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




